Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 02/02/2022. Claims 1-20 were previously pending. Claims 1-20 are rejected. 

Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection (Baten et al., US 8433050 B1).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zino et al. (“Zino”, US 2015/0002614 A1) in view of Baten et al. (“Baten”, US 8433050 B1).

Regarding Claim 1, Zino discloses a method of implementing distributed session functions in a distributed communication architecture including a plurality of session processing systems conducting (Zino, FIG.1, video session manager (VSM) 100, session managers 102, service provider (SP) 108, userABC 118, user123 120, [0024]: VSM 100 includes a plurality session managers 102 (“session processing system”) conducting sessions between a plurality of session capable devices 118, 120. The components of the VSM 100 is distributed in the SP cloud 108), the method including: 
determining that a session function request from one of the plurality of user session capable devices is distributed across more than one of the plurality of session processing systems (Zino, [0024-26]:  receiving session request from userABC of video endpoint, and routing across VSM 100 by session managers 102. [0024, 36, 48]: VSM 100 includes a plurality session managers 102 (“session processing system”) conducting sessions between a plurality of session capable devices 118, 120. The components of the VSM 100 is distributed in the SP cloud 108); and
directing one of the plurality of session processing systems which the session function request is distributed to function as a bridge of communications between the others of the plurality of session processing systems (Zino, FIG.2A, [0026, 36, 48]: routing session request across VSM 100 by session managers 102, bridging user123 into the call. [0038]: the VSM abstracts the end user from the intervention such that the end user has the same experience as if he or she is making a direct video call even if, for example, the session is routed and transported to various locations in a network, in order to bridge the non-interoperable segments),
However, Zino does not disclose

wherein each of the plurality of session processing systems is capable of conducting sessions between a plurality of user session capable devices.
Baten discloses
(Baten, FIG.1, communication network 100, server 132, telecommunication devices 120, 122, 124, 128, conference bridge 136, col. 5, lines 40-48; the communication network 100 includes a plurality of telecommunication devices 120, 124 (“user session capable device”), one or more mobile telecommunication devices 128 (“user session capable device”), an enterprise server 132, and a conference bridge 136. col. 5, lines 49-58, col. 6, lines 12-25: The telecommunication devices 120, 122, 124, 128 are endpoints (“user session capable device”). col. 9, lines 23-26: the functions of the conference bridge 136 may be implemented within a mixer at a given endpoint or may, for instance, be implemented at a server 132);
each of the plurality of session processing systems is capable of conducting sessions between a plurality of user session capable devices (Baten, FIG.4, summation point 420, col. 10, lines 46-49: each endpoint may make use of its own summation point. Likewise, distribution of the summation point 420 through the network results in a distribution of other functions of the conference bridge 136).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “summation point” of Baten into the invention of Zino. The suggestion/motivation would have been to implement the functions of the summation point in various devices throughout the communication network. Therefore, each endpoint may make use of its own summation point. Likewise, distribution of the summation point through the network may result in a distribution of other functions of the conference bridge (Baten, Abstract, col. 9, lines 23-26; col. 10, lines 40-49).

Regarding Claim 2, Zino-Baten discloses the method of implementing distributed session functions in a distributed communication architecture of claim 1, wherein the plurality of session processing systems employ Session Initiation Protocol (SIP) protocols to conduct session functions between the plurality of user session capable devices (Zino, [0036, 48]: session manager 102 routes the session request based on the SIP headers).

Regarding Claim 3, Zino-Baten discloses the method of implementing distributed session functions in a distributed communication architecture of claim 1, wherein the session function request includes conducting a real time media session between the plurality of user session capable devices (Zino, [0023, 35]: the VSM 100 enables inter-domain and/or inter-zone video and telepresence communications sessions among the domains and/or zones. Baten, Abstract: allowing participants of a conference call to experience the call according to the highest quality codec that their endpoint supports).

Regarding Claim 4, Zino-Baten discloses the method of implementing distributed session functions in a distributed communication architecture of claim 1, wherein the session function request includes conducting a voice over internet protocol session between the plurality of user session capable devices (Zino, [0023, 36]: the VSM 100 enables inter-domain and/or inter-zone video and telepresence communications sessions among the domains and/or zones. Baten, col. 4, lines 27-42: The conferencing experience of the users depends on their respective device's codec quality. When all parties in the conference are enabled to use the same best codecs, every endpoint experiences the best possible quality. This configuration is particularly advantageous in pure Voice over Internet Protocol or VoIP network).  

Regarding Claim 10, Zino-Baten discloses the method of implementing distributed functions session in a distributed communication architecture of claim 3, wherein the plurality of session processing systems employ Session Initiation Protocol (SIP) protocols (Zino, [0036, 48]: session manager 102 routes the session request based on the SIP headers).  

Regarding Claim 11, Zino-Baten discloses the method of implementing distributed functions session in a distributed communication architecture of claim 4, wherein the plurality of session processing systems employ Session Initiation Protocol (SIP) protocols (Zino, [0036, 48]: session manager 102 routes the session request based on the SIP headers).  

4.3.	Claims 5, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zino et al. (“Zino”, US 2015/0002614 A1) in view of Baten et al. (“Baten”, US 8433050 B1) as applied to claim 1, further in view of Nucci et al. (“Nucci”, US 7441429 B1). 

Regarding Claim 5, Zino-Baten discloses the method of implementing distributed session functions in a distributed communication architecture of claim 3 as set forth above.
However, Zino-Baten does not disclose
directing the others of the plurality of session processing systems which the session function request is distributed to perform summing functions for the session function request.
Nucci discloses
directing the others of the plurality of session processing systems which the session function request is distributed to perform summing functions for the session function request (Nucci, col. 7, lines 9-11: plurality of SIP messages associated with a SIP server is tallied to produce a first message tally count).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “passive traffic monitoring” of Nucci into the invention of Zino-Baten. The suggestion/motivation would have been to improve identifying anomalies, diagnose problems and detect potential attacks on critical voice over Internet protocol (VoIP) services and the infrastructure by using passive traffic monitoring. The method includes tallying a set of session initiation protocol (SIP) messages associated with a SIP server to produce a message tally count. (Nucci, Abstract FIG.4, col. 7, lines 9-11).

Regarding Claim 12, Zino-Baten discloses the method of implementing distributed session functions in a distributed communication architecture of claim 4 as set forth above.
However, Zino-Baten does not disclose
directing the others of the plurality of session processing systems which the session request is distributed to perform summing functions.  
Nucci discloses
(Nucci, col. 7, lines 9-11: plurality of SIP messages associated with a SIP server is tallied to produce a first message tally count).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “passive traffic monitoring” of Nucci into the invention of Zino-Baten. The suggestion/motivation would have been to improve identifying anomalies, diagnose problems and detect potential attacks on critical voice over Internet protocol (VoIP) services and the infrastructure by using passive traffic monitoring. The method includes tallying a set of session initiation protocol (SIP) messages associated with a SIP server to produce a message tally count. (Nucci, Abstract FIG.4, col. 7, lines 9-11).

Regarding Claim 13, Zino-Baten discloses the method of implementing distributed session functions in a distributed communication architecture of claim 3 as set forth above.
However, Zino-Baten does not disclose
directing the one of the plurality of session processing systems to perform aggregate summing functions for the session function request.  
Nucci discloses
directing the one of the plurality of session processing systems to perform aggregate summing functions for the session function request (Nucci, col. 7, lines 9-11: plurality of SIP messages associated with a SIP server is tallied to produce a first message tally count).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “passive traffic monitoring” of Nucci into the invention of Zino-Baten. The suggestion/motivation would have been to improve identifying anomalies, diagnose problems and detect potential attacks on critical voice over Internet protocol (VoIP) services and the infrastructure by using passive traffic monitoring. The method includes tallying a set of session initiation protocol (SIP) messages associated with a SIP server to produce a message tally count. (Nucci, Abstract FIG.4, col. 7, lines 9-11).

Regarding Claim 14, Zino-Baten-Nucci discloses the method of implementing distributed session functions in a distributed communication architecture of claim 5, further including directing the one of the plurality of session processing systems acting as a bridge to perform aggregate summing functions for the session function request (Nucci, col. 7, lines 9-11: plurality of SIP messages associated with a SIP server is tallied to produce a first message tally count).  

Regarding Claim 15, Zino-Baten discloses the method of implementing distributed session functions in a distributed communication architecture of claim 4 as set forth above.
However, Zino-Baten does not disclose
directing the one of the plurality of session processing systems acting as a bridge to perform aggregate summing functions for the session function request.  
Nucci discloses
directing the one of the plurality of session processing systems acting as a bridge to perform aggregate summing functions for the session function request (Nucci, col. 7, lines 9-11: plurality of SIP messages associated with a SIP server is tallied to produce a first message tally count).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “passive traffic monitoring” of Nucci into the invention of Zino-Baten. The suggestion/motivation would have been to improve identifying anomalies, diagnose problems and detect potential attacks on critical voice over Internet protocol (VoIP) services and the infrastructure by using passive traffic monitoring. The method includes tallying a set of session initiation protocol (SIP) messages associated with a SIP server to produce a message tally count. (Nucci, Abstract FIG.4, col. 7, lines 9-11).

Regarding Claim 16, Zino-Baten-Nucci discloses the method of implementing distributed session functions in a distributed communication architecture of claim 12, further including directing the one of the plurality of session processing systems acting as a bridge to perform aggregate summing functions for the session function request  (Nucci, col. 7, lines 9-11: plurality of SIP messages associated with a SIP server is tallied to produce a first message tally count).  

4.4.	Claims 6-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zino et al. (“Zino”, US 2015/0002614 A1) in view of Baten et al. (“Baten”, US 8433050 B1) as applied to claim 1, further in view of Hearty (US 2017/0264648 A1). 

Regarding Claim 6, Zino-Baten discloses the method of implementing distributed session functions in a distributed communication architecture of claim 4 as set forth above.
However, Zino-Baten does not disclose
the method includes directing each session processing system of the plurality of session processing systems to electronically publish in real-time events for one of creating, updating, and deleting a session for a user session capable device of the plurality of user session capable devices.
Hearty discloses
the method includes directing each session processing system of the plurality of session processing systems to electronically publish in real-time events for one of creating, updating, and deleting a session for a user session capable device of the plurality of user session capable devices (Hearty, [0009, 58]: a SIP events monitoring module to detect occurrence of one or more predetermined SIP events corresponding to state transitions associated with the communication sessions and notify the third party subscriber of the one or more detected SIP events such as call attempt, call establishment, call modification, and call termination).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “SIP event monitor” of Hearty into the invention of Zino-Baten. The suggestion/motivation would have been to improve publishing corresponding to state transitions associated with the communication sessions and notify the third party subscriber of the one or more detected SIP events. Exemplary events include call attempt, call establishment, call modification, and call termination (Hearty, Abstract, [0007-10], FIG.2, [0058]).

Regarding Claim 7, Zino-Baten discloses the method of implementing distributed session functions in a distributed communication architecture of claim 4 as set forth above.
However, Zino-Baten does not disclose

Hearty discloses
the method includes directing each session processing system of the plurality of session processing systems to electronically publish in real-time events for one of creating, updating, and deleting a session for a user session capable device of the plurality of user session capable devices and the published events include the Session ID and session processing system’s Hostname (Hearty, [0009, 58]: a SIP events monitoring module to detect occurrence of one or more predetermined SIP events corresponding to state transitions associated with the communication sessions and notify the third party subscriber of the one or more detected SIP events such as call attempt, call establishment, call modification, and call termination. The SIP data includes information such as a time stamp, an initiator identifier, a recipient identifier, a target user identifier, a communication session identifier, etc.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “SIP event monitor” of Hearty into the invention of Zino-Baten. The suggestion/motivation would have been to improve publishing corresponding to state transitions associated with the communication sessions and notify the third party subscriber of the one or more detected SIP events. Exemplary events include call attempt, call establishment, call modification, and call termination (Hearty, Abstract, [0007-10], FIG.2, [0058]).

Regarding Claim 8, Zino-Baten discloses the method of implementing distributed session functions in a distributed communication architecture of claim 4 as set forth above, wherein the method includes employing a session monitoring system in the distributed communication architecture to electronically monitor in real-time session events of a plurality of user session capable devices (Zino, [0024, 26-27]: VSM 100 continuously or periodically monitor the session for problems with or changes in the session to detect problems with or changes in the visual communications session. VSM determines a portion of the received information matches one of a set of predetermined communication session policies based on URI, unique ID, and/or domain).  
However, Zino-Baten does not disclose
employing a session monitoring system 
Hearty discloses
employing a session monitoring system (Hearty, [0009, 58]: a SIP events monitoring module to detect occurrence of one or more predetermined SIP events corresponding to state transitions associated with the communication sessions and notify the third party subscriber of the one or more detected SIP events such as call attempt, call establishment, call modification, and call termination. The SIP data includes information such as a time stamp, an initiator identifier, a recipient identifier, a target user identifier, a communication session identifier).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “SIP event monitor” of Hearty into the invention of Zino-Baten. The suggestion/motivation would have been to improve publishing corresponding to state transitions associated with the communication sessions and notify the third party subscriber of the one or more detected SIP events. Exemplary events include call attempt, call establishment, call modification, and call termination (Hearty, Abstract, [0007-10], FIG.2, [0058]).

Regarding Claim 9, Zino-Baten discloses the method of implementing distributed session functions in a distributed communication architecture of claim 4 as set forth above, wherein the method (Zino, [0024]: VSM 100 continuously or periodically monitor the session for problems with or changes in the session; [0026-27, 36]: session manager 102 execute algorithms based on the SIP headers, the VSM data, and the VSM policy sets, to determine where the call needs to be routed in order for the session to complete according to policy. The SIP headers are any field or combinations of fields including, without limitation, name, type, IP address, MAC address, URI, unique ID, and/or domain membership).
However, Zino-Baten does not disclose 
employing a session monitoring system in the distributed communication architecture to electronically monitor in real-time session events of a plurality of user session capable devices published on monitoring channels 
Hearty discloses
employing a session monitoring system in the distributed communication architecture to electronically monitor in real-time session events of a plurality of user session capable devices published on monitoring channels (Hearty, [0009, 58]: a SIP events monitoring module to detect occurrence of one or more predetermined SIP events corresponding to state transitions associated with the communication sessions and notify the third party subscriber of the one or more detected SIP events such as call attempt, call establishment, call modification, and call termination. The SIP data includes information such as a time stamp, an initiator identifier, a recipient identifier, a target user identifier, a communication session identifier).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “SIP event monitor” of Hearty into the invention of Zino-Baten. (Hearty, Abstract, [0007-10], FIG.2, [0058]).

Regarding Claim 17, Zino-Baten-Hearty discloses the method of implementing distributed session functions in a distributed communication architecture of claim 9, further including directing the one of the plurality of session processing systems to act as the bridge of communications based on the maps of session events (Zino, [0036]: session manager 102 execute algorithms based on the SIP headers, the VSM data, and the VSM policy sets, to determine where the call needs to be routed in order for the session to complete according to policy).  

Regarding Claim 18, Zino-Baten discloses the method of implementing distributed session functions in a distributed communication architecture of claim 3 as set forth above, wherein the method includes employing a session monitoring system in the distributed communication architecture to electronically monitor in real-time session events of a plurality of session capable devices (Zino, [0024]: VSM 100 continuously or periodically monitor the session for problems with or changes in the session; [0026-27, 36]: session manager 102 execute algorithms based on the SIP headers, the VSM data, and the VSM policy sets, to determine where the call needs to be routed in order for the session to complete according to policy. The SIP headers are any field or combinations of fields including, without limitation, name, type, IP address, MAC address, URI, unique ID, and/or domain membership).  
However, Zino-Baten does not disclose 
employing a session monitoring system 
Hearty discloses
employing a session monitoring system  (Hearty, [0009, 58]: a SIP events monitoring module to detect occurrence of one or more predetermined SIP events corresponding to state transitions associated with the communication sessions and notify the third party subscriber of the one or more detected SIP events such as call attempt, call establishment, call modification, and call termination. The SIP data includes information such as a time stamp, an initiator identifier, a recipient identifier, a target user identifier, a communication session identifier).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “SIP event monitor” of Hearty into the invention of Zino-Baten. The suggestion/motivation would have been to improve publishing corresponding to state transitions associated with the communication sessions and notify the third party subscriber of the one or more detected SIP events. Exemplary events include call attempt, call establishment, call modification, and call termination (Hearty, Abstract, [0007-10], FIG.2, [0058]).

Regarding Claim 19, Zino-Baten-Hearty discloses the method of implementing distributed session functions in a distributed communication architecture of claim 18, further including directing the one of the plurality of session processing systems to act as the bridge of communications based on the maps of session events (Zino, [0036]: session manager 102 execute algorithms based on the SIP headers, the VSM data, and the VSM policy sets, to determine where the call needs to be routed in order for the session to complete according to policy).  

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zino et al. (“Zino”, US 2015/0002614 A1) in view of Baten et al. (“Baten”, US 8433050 B1) and Hearty (US 2017/0264648 A1) as applied to claim 19, further in view of Nucci et al. (“Nucci”, US 7441429 B1). 

Regarding Claim 20, Zino-Baten-Hearty discloses the method of implementing distributed session functions in a distributed communication architecture of claim 19 as set forth above.
However, Zino-Baten-Hearty does not disclose
directing the one of the plurality of session processing systems acting as a bridge to perform aggregate summing functions for the session function request and directing the others of the more than one of the plurality of session processing systems which the session request is distributed to perform summing functions.
Nucci discloses
directing the one of the plurality of session processing systems acting as a bridge to perform aggregate summing functions for the session function request and directing the others of the more than one of the plurality of session processing systems which the session request is distributed to perform summing functions (Nucci, col. 7, lines 9-11: plurality of SIP messages associated with a SIP server is tallied to produce a first message tally count).   
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “passive traffic monitoring” of Nucci into the invention of Zino-Baten-Hearty. The suggestion/motivation would have been to improve identifying anomalies, diagnose problems and detect potential attacks on critical voice over Internet protocol (VoIP) services and the infrastructure by using passive traffic monitoring. The method includes tallying a set of session initiation protocol (SIP) messages associated with a SIP server to produce a message tally count. (Nucci, Abstract FIG.4, col. 7, lines 9-11).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jain et al., US 2016/0072766 A1: Method for maintaining network address translation session management on multi-core system, involves inserting network address translation session into global session table after determining that certain core serves as receiving core; [0110].

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446